     Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 1 of 12 PAGEID #: 241




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                  :
                                                               :
                   Plaintiff,                                  :    Case No. 3:16-cr-00127
                                                               :
          v.                                                   :
                                                               :    Judge Thomas M. Rose
    DONALD MAY,                                                :
                                                               :
                   Defendant.                                  :

______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
                     COMPASSIONATE RELEASE (DOC. 51)
______________________________________________________________________________

         This case is before the Court on the Motion for Compassionate Release (Doc. 51) (the

“Motion”), filed by Donald May (“May”). May is currently incarcerated at Victorville United

States Penitentiary (“USP”) in San Bernardino County, California.                          He asks the Court for

compassionate release from his term of imprisonment. More specifically, he asks that this Court

grant him “reduction or modification of sentence pursuant to 18 U.S.C 3582 (c)(1)(A)(i) and or

3582 (c)(1)(B) [, a]nd the First Step Act (FSA) of 2018.” (Doc. 51 at PAGEID # 136.) May also

filed various documents in support of the Motion.                       (Doc. 57.)        The United States (the

“Government”) filed a Response to the Motion (Doc. 60) (the “Response”), in which the

Government opposes the Motion and asks the Court to deny it. May then filed a reply in support

of the Motion. (Doc. 62.) The matter is ripe for review.1 For the reasons discussed below, the


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the
lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-34
(6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may
take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all administrative

                                                           1
   Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 2 of 12 PAGEID #: 242




Court DENIES May’s Motion.

    I.       BACKGROUND

         On October 17, 2016, the Government filed a single-count Superseding Information against

May, charging him with violating 18 U.S.C. §§ 922(g) and 924(a)(2) for knowingly possessing a

firearm in and affecting commerce. (Doc. 24.) On December 6, 2016, pursuant to a plea

agreement, May pleaded guilty to the charge. Regarding the offense, on August 6, 2016, May was

found by Springfield, Ohio police officers sitting in the driver’s seat of a reportedly stolen vehicle.

After May refused to comply with officers’ requests to exit the vehicle, the officers attempted to

remove him. During this attempt, May swung his elbow at one officer and took off running into a

nearby yard. The officers were eventually able to catch up with May and arrest him. Officers

found a 9x19mm caliber pistol near the center console of the vehicle. May admitted the firearm

was his and that he possessed it in connection with his drug trafficking activity. In addition to the

firearm, officers found multiple cell phones, cash, and small distribution amounts of heroin and

cocaine (in small baggies) on May. At the time of the offense, May was prohibited from possessing

a firearm because he had been previously convicted of a felony offense. More specifically, May

had been convicted of aggravated robbery and burglary in 2003.

         The Final Presentence Investigation Report (“PSI”) provided additional information about

the circumstances of the offense. (PSI ¶¶ 15-25.) It also identified approximately fourteen prior

adult criminal convictions and numerous other minor convictions for May. (Id.) May’s criminal


rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners who seek
compassionate release have the option to take their claim to federal court within 30 days, no matter the appeals
available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978 F.3d 1000,
1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they exhaust any
administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”). Failure to
satisfy this administrative exhaustion requirement does not deprive the Court of subject-matter jurisdiction, as the
government may waive mandatory claim-processing rules by not timely objecting to a failure of administrative
exhaustion. See Alam, 960 F.3d at 833-34. In this case, the Government does not contest exhaustion, so the Court
proceeds with the understanding that May could move for compassionate release on his own behalf.

                                                         2
   Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 3 of 12 PAGEID #: 243




history, spanning over a decade, included the aggravated robbery and burglary convictions in 2003

(mentioned above), having weapons while under disability conviction in 2013, multiple

convictions of driving under suspension, and multiple convictions of disorderly conduct. (Id.)

Additionally, the PSI stated that May has a history of violating his PRC, bond, and probation. (Id.

at ¶¶ 43 and 54.) The PSI also indicated that May accepted responsibility for his actions. (Id. at ¶

18.)

          This Court imposed a 72-month term of incarceration, three years of supervised release

with special conditions, and a $100 special assessment. (Doc. 37.) May is currently 36 years old

and has an anticipated release date of November 27, 2021. See https://www.bop.gov/inmateloc.

May indicates in the Motion that he has already served a majority of his sentence in custody. (Doc.

51 at PAGEID # 140.)

    II.      ANALYSIS

          A. Legal Standards

          A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after

                                                  3
    Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 4 of 12 PAGEID #: 244




         considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
         they are applicable, if it finds that extraordinary and compelling reasons warrant
         such a reduction … and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).2

         The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

At step two, a court must find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission. Id. at 1108. At step three, a court must consider any

applicable Section 3553(a) factors and, in its discretion, find that the reduction authorized by steps

one and two is warranted in whole or in part under the particular circumstances of the case. Id. A

court may deny a compassionate release motion when any of the three substantive requirements is

lacking and need not address the others. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

However, a court cannot grant such a motion unless the court addresses “all three steps.” Id.

         Regarding the first step, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 978 F.3d at 1004. Congress instructed that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t). But apart from this instruction, “Congress delegated to the Sentencing Commission the

responsibility of describing what should be considered extraordinary and compelling reasons for

sentencing reduction, including the criteria to be applied and a list of specific examples by




2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the defendant’s
age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.

                                                            4
    Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 5 of 12 PAGEID #: 245




promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A).” Jones, 980 F.3d at 1108-09 (alterations adopted) (internal quotation marks

omitted). The Sentencing Commission’s policy statement regarding compassionate release under

Section 3582(c)(1)(A) resides in § 1B1.13 of the United States Sentencing Commission Guidelines

Manual. Id. at 1109; U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18 U.S.C.

§ 3582(c)(1)(A) (Policy Statement)”). However, “the Commission has not updated § 1B1.13 since

the First Step Act’s passage in December 2018.” Jones, 980 F.3d at 1109. Therefore, and for

reasons more fully explained in Jones, the Sixth Circuit held that—until the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act—district courts “have full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13” in cases

where an incarcerated person files a motion for compassionate release. 4 Id. at 1109-11 (“[u]ntil

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion”).

         Regarding the second step, again, the Sentencing Commission’s policy statement regarding

compassionate release under 18 U.S.C. § 3582(c)(1)(A) resides in U.S.S.G. § 1B1.13. Jones, 980

F.3d at 1109. However, the Sixth Circuit held in Jones that “the passage of the First Step Act

rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for



4
   In Elias, while not mandating that future courts apply the two-part test used by the district court in that case, the
Sixth Circuit held that the district court did not abuse its discretion in applying a “two-part test for deciding when the
concern of contracting COVID-19 becomes an extraordinary and compelling reason for compassionate release: (1)
when the defendant is at high risk of having complications from COVID-19 and (2) the prison where the defendant is
held has a severe COVID-19 outbreak.” Elias, 984 F.3d at 520-21 (the district court did not abuse its discretion in
relying on that two-part test; the district court properly considered the Centers for Disease Control and Prevention
(CDC) guidance in effect at the time, a scientific journal, and information from the BOP concerning the number of
reported COVID-19 cases at the prison). Additionally, the Sixth Circuit held that a district court may deny a motion
for compassionate release if the defendant does not provide any records in the motion to support his or her claimed
medical ailment(s). Id.

                                                            5
   Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 6 of 12 PAGEID #: 246




compassionate release.” Id.; see also Elias, 984 F.3d at 518 (“§ 1B1.13 is not applicable to inmate-

filed compassionate-release motions”). Thus, U.S.S.G. § 1B1.13 currently is not an “applicable

policy statement[] issued by the Sentencing Commission” in such cases.                 18 U.S.C. §

3582(c)(1)(A); Jones, 980 F.3d at 1101, 1109. So now, “where incarcerated persons file motions

for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry,” at

least until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act. Jones, 980

F.3d at 1111.

       Regarding the third step, “[d]istrict courts should consider all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. The factors set forth

in Section 3553(a) “consider such things as the characteristics of the defendant, the nature of the

offense, and various penological goals, such as the need to promote respect for law and to protect

the public.” Ruffin, 978 F.3d at 1005. More specifically, 18 U.S.C. § 3553(a) states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider--

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and the sentencing range established for--
                                                   6
  Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 7 of 12 PAGEID #: 247




               (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines--

                  (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                  of title 28, United States Code, subject to any amendments made to
                  such guidelines by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing
                  Commission into amendments issued under section 994(p) of title 28);
                  and

                  (ii) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)],
                  are in effect on the date the defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the
               applicable guidelines or policy statements issued by the Sentencing
               Commission pursuant to section 994(a)(3) of title 28, United States Code,
               taking into account any amendments made to such guidelines or policy
               statements by act of Congress (regardless of whether such amendments
               have yet to be incorporated by the Sentencing Commission into
               amendments issued under section 994(p) of title 28);

           (5) any pertinent policy statement--

               (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
               title 28, United States Code, subject to any amendments made to such
               policy statement by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing Commission
               into amendments issued under section 994(p) of title 28); and

               (B) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)], is in
               effect on the date the defendant is sentenced[;]

           (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Among the variety of items that courts have considered in this step are

conditions at the place of incarceration, the defendant’s health issues, whether the defendant is

receiving medical treatment for his or her health issues, the defendant’s behavior in prison, the

type of offense(s) for which the defendant was convicted, whether the defendant had prior criminal

convictions (and, if so, how many and the seriousness of such crimes), whether the defendant had

prior juvenile convictions, whether the defendant previously complied with any presentence or

                                                  7
   Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 8 of 12 PAGEID #: 248




post-incarceration conditions, the amount of the sentence that the defendant has served to date,

whether the court varied downward from the guidelines range when imposing the sentence,

whether the defendant has had a drug addiction, the defendant’s successful participation in

substance abuse programming or other rehabilitation efforts while incarcerated, the defendant’s

successful participation in educational or vocational training while incarcerated, and whether the

defendant took responsibility for his or her actions. Jones, 980 F.3d at 1115; Ruffin, 978 F.3d at

1008-09. Of course, not all of these items will be applicable or relevant (or known to the court) in

all cases, and other items may be applicable or relevant. Id.; see also 18 U.S.C. § 3582(c)(1)(A)(i)

(a court should consider “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they

are applicable”).

       Finally, “Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the compassionate

release decision is discretionary, not mandatory.” Jones, 980 F.3d at 1106; see also 18 U.S.C. §

3582(c)(1)(A)(i) (stating that a court “may” reduce the term of imprisonment); Ruffin, 978 F.3d at

1005 (a “district court has substantial discretion” in deciding whether to reduce a term of

imprisonment pursuant to Section 3582(c)(1)(A)); Elias, 984 F.3d at 518 (a district court may

reduce the term of imprisonment if all three of the substantive requirements are met, “but need not

do so”).

       B. Application

       May asks that the Court grant the Motion and “reduce his sentence, to time served, home

confinement, or halfway house.” (Docs. 51 at PAGEID # 136; Doc. 62 at PAGEID # 227.) May

argues he is at an increased risk of hospitalization and death because he is obese, suffers from

hypertension, and is African-American. (Doc. 57 at PAGEID # 158-59.) He further states that the

prison’s medical resources have been overwhelmed and he has “not received a medical assessment



                                                  8
   Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 9 of 12 PAGEID #: 249




or treatment for a large growth on his testicles that was causing him pain.” (Id. at PAGEID #159-

60.) He asserts that “[he] poses little risk of re-offending and is not a danger to public safety.”

(Doc. 51 at PAGEID # 146.) Further, he asserts that “a sentence of time served is an appropriate

sentence in his case. It would amount to a four-year sentence…and upon release he will be subject

to a lengthy term of supervised release.” (Id. at PAGEID # 145.) And, the “United States Probation

Office could impose restrictions on [him] during the next three years to protect the public.” (Doc.

57 at PAGEID # 161.) May states that Victorville USP, as of December 29, 2020, had 168 active

cases of COVID-19 in the inmate population and the prison’s medical resources have been

overwhelmed with treating virus cases. (Id. at PAGEID # 159.) However, May acknowledges

that the Bureau of Prisons (“BOP”) has taken precautions to protect inmates from COVID-19.

(Doc. 62 at PAGEID # 226.)

       In response, the Government argues that this Court lacks the authority to grant May’s

request for home confinement and that May has not demonstrated that he is eligible for release

under § 3582(c)(1)(A) and USSG § 1B1.13. (See Doc. 60.) The Government also asserts that the

BOP has taken significant measures to protect inmates and to maximize home confinement during

the COVID-19 pandemic, and it argues that the nature and circumstances of May’s crimes and his

history and characteristics create public safety concerns. (Id.)

               1. Preliminary matter

       The Court must first address a preliminary issue before turning to May’s request for

compassionate release. May’s request that the Court release him to home confinement for the

remainder of his sentence amounts to asking the Court to order a change in the place where his

sentence will be served, from USP Victorville to his home. The Court lacks authority to grant

such request. 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the



                                                 9
    Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 10 of 12 PAGEID #: 250




prisoner’s imprisonment …”); CARES Act, Pub. L. No. 116-136, at Div. B., Title II, §

120003(b)(2); United States v. Brummett, No. 20-5626, 2020 U.S. App. LEXIS 26427, at *5, 2020

WL 5525871 (6th Cir. Aug. 19, 2020) (“to the extent that [the defendant prisoner] sought relief

under the CARES Act, the district court correctly held that the authority to grant home confinement

remains solely with the Attorney General and the BOP”).

                 2. Compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

        The Court now turns to May’s request for compassionate release through reducing his term

of imprisonment pursuant to Section 3582(c)(1)(A)(i). (See Doc. 51 at PAGEID 136.) Regarding

step one, for the purposes of the Court’s analysis, the Court will assume—without deciding—that

May has demonstrated that suffering from his stated medical ailments during the current COVID-

19 pandemic presents an extraordinary and compelling reason for reducing the term of

imprisonment.5 The Government, in this case, acknowledges that May’s obesity presents an

extraordinary and compelling reason allowing compassionate release. (Doc. 60.) Regarding step

two, given that May (an incarcerated person) filed the Motion, the Court “may skip”—and does

skip—this step, in accordance with the Sixth Circuit’s Jones decision. Jones, 980 F.3d at 1111.

        However, that does not end the Court’s inquiry. There is still the third step: consideration

of any applicable Section 3553(a) factors and determination of whether, in the Court’s discretion,

the reduction is warranted in whole or in part under the particular circumstances of the case. Elias,

984 F.3d at 519; Jones, 980 F.3d at 1108; 18 U.S.C. § 3582(c)(1)(A)(i); see also Ruffin, 978 F.3d




5
  The Court emphasizes it has not actually found that any circumstance (separately or combined) alleged by May
qualifies as an “extraordinary and compelling reason[] [that] warrant[s] a reduction” of his sentence. 18 U.S.C §
3582(c)(1)(A)(i). As shown herein, the Court need not actually conduct that analysis to decide the Motion. See, e.g.,
Jones, 980 F.3d at 1108 (affirming district court’s decision, which had “assumed for the sake of argument that
extraordinary and compelling reasons existed” to reduce the defendant’s term of imprisonment, proceeded to weigh
several § 3553(a) factors, and then denied the motion for compassionate release).

                                                        10
  Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 11 of 12 PAGEID #: 251




at 1005 (“[e]ven if [the first two requirements] are met, … a district court may still deny relief if

it finds that the applicable § 3553(a) factors do not justify it”) (internal quotation marks omitted).

       The Court has considered the Section 3553(a) factors to the extent that they are applicable.

18 U.S.C. § 3582(c)(1)(A)(i).      This includes that the Court considered May’s history and

characteristics, such as his asserted behavior in prison. See 18 U.S.C. § 3553(a)(1). May also

accepted responsibility for his actions, and he now has served the majority of his prison term. The

Court also acknowledges the challenging conditions at Victorville USP during the current COVID-

19 pandemic and May’s health issues. See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(D).

       Yet, the “nature and circumstances of the offense” do not favor early release. See 18 U.S.C.

§ 3553(a)(1). The offense for which May is currently incarcerated involved unlawful possession

of a firearm. This offense is being served concurrently with his offense of assaulting a police

officer. (See Doc. 37; PSI at ¶57.) Further, May admitted that his possession of the firearm was

connected to drug trafficking activity. (Doc. 60.) Additionally, May’s criminal history includes

prior convictions for burglary, aggravated robbery, and having weapons under disability. (PSI ¶¶

44, 45, 54.) All of these were serious offenses, and May recognizes that he is asking for a

“substantial chance.” (Doc. 41 at PAGEID # 146.) May also has a history of violating his PRC,

bond, and probation. (PSI at ¶¶ 43 and 54.) All of this concerns the Court. See 18 U.S.C.

§3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C), (a)(6). The Court finds that the need for the sentence

imposed to reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence to criminal conduct, and protect the public from further

crimes of the defendant do not favor early release.          See 18 U.S.C. § 3553(a)(2)(A)-(C).

Furthermore, May admits that his prison conduct has not been perfect. (Doc. 51 at PAGEID #

146.) Having considered the factors set forth in section 3553(a) to the extent that they are



                                                 11
    Case: 3:16-cr-00127-TMR Doc #: 63 Filed: 03/29/21 Page: 12 of 12 PAGEID #: 252




applicable, the Court finds that the requested reduction in the term of imprisonment is not

warranted.

            In summary, even if steps one and two authorized the requested reduction, the Court finds

that consideration of the applicable Section 3553(a) factors warrants denial of the Motion. Jones,

980 F.3d at 1102 (affirming decision to deny motion for compassionate release where “the district

court found for the sake of argument that an extraordinary and compelling circumstance existed in

[defendant’s] case but that the § 3553(a) factors counseled against granting compassionate

release”); United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (affirming denial of a

compassionate release motion where “the District Court reasonably concluded that several of the

§ 3553(a) factors—including … the need to reflect the seriousness of the offense, promote respect

for the law, and afford adequate deterrence—counsel against compassionate release …”).

     III.      CONCLUSION

            Although the Court recognizes May’s asserted medical ailments and is sympathetic to his

arguments about the fear of contracting COVID-19, the circumstances here do not warrant a

reduction in the term of imprisonment pursuant to Section 3582(c)(1)(A). For the reasons stated

above, the Court DENIES the Motion for Compassionate Release (Doc. 51.).6

            DONE and ORDERED in Dayton, Ohio, this Monday, March 29, 2021.

                                                                           s/Thomas M. Rose
                                                                   ________________________________
                                                                           THOMAS M. ROSE
                                                                   UNITED STATES DISTRICT JUDGE




6
  The Court acknowledges the valuable contribution and assistance of judicial extern Gwenevier Johnson in drafting
this order.

                                                        12
